PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
McEwen et al.
Application No. 16/402,701
Filed: May 3, 2019
Attorney Docket No. 4260.0020001
For: METHOD AND SYSTEM FOR PROVIDING AT LEAST A PORTION OF CONTENT HAVING SIX DEGREES OF FREEDOM MOTION
:
:
:
:	
:               DECISION ON PETITION
:
:
:
:



This is a decision on the petition under 37 CFR 1.55(f), February 25, 2021, to accept a certified copy of the foreign application.

37 CFR 1.55(f)(3) provides that:

If a certified copy of the foreign application is not filed within the time period specified in Paragraph (f)(1) of this section in an application under 35 USC 111(a) or within the period specified in paragraph (f)(2) of this section in an international application entering the national stage under 35 USC 371, and the exceptions in paragraphs (h) and (i) of this section are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in § 1.17(g).

Accordingly, a grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g). 

The petition lacks item 2). In this regard, a showing requires more than a mere statement that a delay was unintentional or that good and sufficient cause exists. The showing required by 37 CFR 1.55(f) entails at least a brief explanation as to the good and sufficient cause for the delay. Therefore, the petition under 37 CFR 1.55(f) is DISMISSED.

Any renewed petition under 37 CFR 1.55(f) should provide a brief explanation as to why the deadline for filing the certified copy was missed.
Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users of EFS-Web may alternatively submit their response to this decision via EFS-Web.


Any questions concerning this decision may be directed to the undersigned at (571) 272-3226. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions